Carlisle, Judge.
The certificate of the trial judge to the bill of exceptions in this case is dated July 29, 1959. Service of the bill of exceptions is acknowledged in the following language: “Service of the foregoing bill of exceptions is hereby acknowledged. This Aug. 14, 1959.” Signed by the Solicitor-General of the Atlanta Judicial Circuit. The bill of exceptions shows that it was filed in the clerk’s office on the same day. Service of the bill of exceptions not having been perfected within 10 days as required by the provision of Code (Ann.) § 6-911, and there being no waiver of this requirement, and the bill not having been filed in the clerk’s office within 15 days, as *721required by Code (Ann.) § 6-1001, this court does not have jurisdiction of the case, and, accordingly, the writ of error must be dismissel.
Decided November 18, 1959.
James L. Moore, for plaintiff in error.
Paul Webb, Solicitor-General, Charles A. Williams, Eugene L. Tiller, contra.

Writ of error dismissed.


Gardner, P. J., and Townsend, J., concur.